PER CURIAM.
George Tapper appeals from a final order of dismissal for lack of prosecution. A dismissal for lack of prosecution is not an adjudication on the merits and does not bar subsequent action on the same subject matter, Hassenteufel v. Howard Johnson, Inc., of Florida, 53 So.2d 810 (Fla.1951); thus the words “with prejudice” are surplusage and are hereby stricken from the final order.
The action of the trial court is AFFIRMED in all other respects.
MILLS, Acting C. J., and ROBERT P. SMITH, Jr. and ERVIN, JJ., concur.